Citation Nr: 0020108	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-05 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased original disability rating for a 
service-connected right knee disorder, status post total knee 
replacement, rated as 30 percent disabling from January 18, 
1994, to July 13, 1997; as 100 percent disabling from July 
14, 1997, to September 1, 1998; and as 30 percent disabling 
effective September 1, 1998.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Boston, 
Massachusetts.  In a June 1994 decision, the RO granted the 
veteran entitlement to service connection for a right knee 
disorder, assigning a 20 percent disability rating effective 
January 18, 1994.  In a January 1998 decision, the RO granted 
entitlement to a temporary total (100 percent) disability 
rating from July 14, 1997, to September 1, 1997; a schedular 
total rating from September 1, 1997, to September 1, 1998; 
and a 30 percent disability rating effective September 1, 
1998.  In a July 1999 decision, the RO granted entitlement to 
a separate 10 percent disability rating for right knee 
instability, effective from January 18, 1994, to July 13, 
1997.

This case was originally before the Board in February 2000, 
at which time it remanded the case back to the RO for 
scheduling of a Travel Board hearing.  That hearing was held 
on May 2000, and a transcript of that hearing is of record.  
As such, this case is back before the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  From January 18, 1994, to July 13, 1997, the veteran's 
right knee disability involved degenerative joint disease, 
and was manifested by mild instability and complaints of 
stiffness, swelling, and pain on motion.

3.  From July 14, 1997, to September 1, 1998, the veteran was 
convalescent due to his right knee replacement.

4.  Since September 1, 1998, the status post right knee 
replacement is manifested by an occasional "giving way" 
sensation and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a service-connected right knee disorder, from 
January 18, 1994, to July 13, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§  4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5256-5263  
(1999).

2.  Entitlement to a 100 percent disability rating for a 
service-connected right knee disorder before July 14, 1997, 
or after September 1, 1998, is not authorized by law.  
38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055  (1999).

3.  The criteria for a disability rating in excess of 30 
percent for a service-connected right knee disorder, from 
September 1, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5010, 5055, 5256-5263  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for a 
right knee disorder and appealed the initial grant of less-
than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (holding that, where a veteran appeals the RO's 
initial assignment of a rating for a service-connected 
disorder that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA examination of his knee and the 
opportunity to appear for local RO and Travel Board hearings 
and to submit any additional evidence in support of his 
claim.  The RO also obtained all pertinent VA medical 
records.  The Board recognizes that, during his May 2000 
Travel Board hearing, the veteran indicated that he had been 
seen that same month at a VA medical facility for follow-up 
on his right knee.  Although record of that treatment is not 
in the claims file, the Board finds that it is not required 
for adjudication of this claim.  The veteran indicated that 
his right knee disability had not changed much in the last 
year, and the claims file already contains a complete VA 
examination report dated in July 1999.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The veteran appealed the initial disability rating assignment 
for his service-connected right knee disorder.  This 
necessitates that the Board consider not only whether he is 
currently entitled to an increased disability rating, but 
also whether or not he was entitled to an increased 
disability rating at any time since the effective date of his 
initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126  
(1999) (separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).  In this regard, the veteran's 
accredited representative, during the May 2000 Travel Board 
hearing, argued that a 40 percent disability rating was 
warranted from January 18, 1994, to July 13, 1997.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Many of the veteran's service medical records are missing and 
replies from the National Personnel Records Center in St. 
Louis, Missouri, indicate that the records may have been 
burned by fire at that facility in 1973.  One service 
outpatient note is of record.  It shows that the veteran was 
admitted in June 1952 for internal derangement of the right 
knee involving a medial meniscus tear.  It shows that 
orthopedic surgery was performed, involving excision of 
semilunar cartilage of the knee joint.

A November 1992 private physician office note reflects that 
the veteran had pain in his right knee with swelling, but it 
did not limit his activities.  Physical examination revealed 
2 to 3+ effusion, extension to 5 to 10 degrees, and flexion 
to 120 degrees.  There was no crepitus or pain on motion.  
There was no laxity to varus or valgus stress.  There was 
minimal tenderness along medial joint line.  X-rays (from 
September 1992) revealed marked osteoarthritis of the medial 
compartment of the knee with close to bone-on-bone contact, 
osteophytes, and subchondral sclerosis, as well as 
degenerative changes of the lateral compartment and 
patellofemoral joint.  Impression was tricompartmental 
degenerative joint disease, right knee.

A March 1993 private office note indicates that medication 
helped the veteran's knee pain to the point that he could jog 
a little bit.

A May 1994 VA examination report indicates complaints of knee 
pain, swelling, and stiffness.  The knee did not lock, but it 
occasionally gave way.  Physical examination revealed a 
normal gait, except that the knee was flexed.  Heel and toe 
walking was satisfactory.  There was marked bony enlargement 
of the medial femoral condylar area and gross quadriceps 
atrophy.  There was minimal effusion.  Range of motion was 10 
to 124 degrees.  There was mild varus and moderate crepitus.  
Cruciate and collateral ligaments were stable.  The veteran 
could perform 40 percent of a squat.  Diagnosis was fairly 
advanced osteoarthritis of the right knee.

During a March 1995 personal hearing at the RO, the veteran 
testified to stiffness, pain, and limitation of motion of the 
knee.  He did not know of any instability.  He had a thick, 
foam knee brace.  He used a cane around the house once per 
week.

VA medical records are dated from June 1995 to July 1999.  A 
June 1995 orthopedic note indicates that the veteran could no 
longer crouch down on his right knee.  He had almost constant 
aching in the knee and was bothered by pain at night.  
Objectively, he had range of motion from -5 or -7 degrees to 
120 degrees.  There were many osteophytes, but no effusion.  
He had some medial-lateral laxity and a positive anterior 
drawer sign.  Assessment was degenerative joint disease, 
right knee.  X-rays revealed narrowing of the medial tibial 
femoral compartment with subchondral sclerosis and minimal 
osteophyte formation, compatible with mild to moderate 
osteoarthritic degenerative change.  There was also mild 
patellofemoral spurring and ossification of the medial 
collateral ligament.  Records from October 1995 show that he 
had moderate crepitus, pain on patellar femoral compression, 
stability to varus and valgus stress, negative drawer sign, 
and range of motion from -5 to 115 degrees.  He was scheduled 
for knee replacement surgery, but it was deemed unnecessary 
at that time.  A January 1996 follow-up record reflects that 
surgery was not performed because his back was causing his 
symptoms and his knee no longer hurt.  Examination revealed 
range of motion from -10 to 100 degrees, with stable 
extension and some instability on flexion.  A June 1996 
outpatient note indicates range of motion from -5 to 110 
degrees, with slight varus and medial laxity, but no 
effusion.  A November 1996 note states that he had a slight 
antalgic gait.  A June 1997 note indicates right knee 
stability throughout its range of motion.

The veteran underwent right knee arthroplasty on July 14, 
1997, according to VA hospitalization records.  Pre-surgery 
examination revealed range of motion from 0 to 110 degrees 
with no tenderness or crepitus.  There was a bony prominence 
of the medial femoral condyle.  X-rays revealed further 
narrowing of the medial joint space, but no effusion and 
minimal degenerative changes of the patellofemoral joint.  

A January 1998 surgery follow-up note indicates that the 
veteran had a stable total right knee replacement.  A July 
1998 note indicates that he had range of motion from -5 to 
110 degrees with no instability.  There was some persistent 
soft tissue swelling and scant effusion.  A July 1998 VA X-
ray report indicates that the knee prosthesis was in 
satisfactory position, with a question as to a slight 
separation of the anterior portion of the tibial component.  
Degenerative changes were noted.  A November 1998 note 
indicates that his knee was pain-free.  Physical examination 
revealed a symmetric gait.  The right knee was slightly 
longer than the left.  Range of motion was -5 to 110 degrees, 
and stable.  Assessment was that the right knee was doing 
well.  A July 1999 note reflects that the right knee did not 
hurt, except that the medial bone of the tibia was prominent.  
Gait and station were within normal limits with slight 
valgus.  Range of motion was -5 to 120 degrees, with some 
small effusion and soft tissue swelling.  Assessment was that 
the knee was doing well.

A July 1999 VA examination report shows that the veteran had 
a satisfactory outcome of the right knee replacement.  There 
was no pain in the joint.  He had limited ability to walk, 
but that was due to intermittent claudication of the right 
leg.  His symptoms were improved as compared to prior to the 
surgery.  Physical examination revealed normal posture and 
gait, with slight valgus angulation on walking.  Range of 
motion was 0 to 130 degrees.  There was no tenderness to 
palpation.

During the veteran's May 2000 Travel Board hearing, he stated 
that he could walk only about 100 yards.  He indicated no 
pain in the knee joint, except when he caught it on a rug 
when walking.  He testified that motion of the knee improved 
after surgery.  He did not use a knee brace, but the right 
knee still had an occasional "give way" sensation.  The 
veteran's representative reiterated that the surgery improved 
his right knee functioning.

III.  Analysis

a.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  However, 
this is not applicable in an appeal from a rating assigned by 
an initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119  (1999).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

b.  Proper rating

(i)  January 18, 1994, to July 13, 1997

In determining the proper rating for the veteran's service-
connected disability, the Board must use the Diagnostic Code 
(DC) in the Rating Schedule that most closely resembles the 
condition, both in terms of the functions affected and 
anatomical localization, as well as symptomatology.  
38 C.F.R. §§ 4.20, 4.27  (1999).  When doing so, the Board 
must explain the rationale behind its use of a certain 
diagnostic code.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).

From January 18, 1994, to July 13, 1997, the veteran's right 
knee disorder was rated as 20 percent disabling pursuant to 
DC 5010-5261 of the Rating Schedule,  38 C.F.R. § 4.71a, DC 
5010, 5261  (1999), indicating that it involved traumatic 
arthritis and that it was rated based on limitation of 
extension motion.  38 C.F.R. § 4.27  (1999).  The Board finds 
the use of this diagnostic code most appropriate.  The 
medical evidence of record during that time period clearly 
shows that the main clinical manifestation of his right knee 
was degenerative joint disease (osteoarthritis); medical 
history indicates that it was traumatic in origin.  Traumatic 
arthritis is covered under DC 5010 of the Rating Schedule.  
It requires a rating based on degenerative arthritis, DC 
5003.  38 C.F.R. § 4.71a, DC 5003, 5010  (1999).

DC 5003 authorizes a disability rating based on the 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, DC 5003  (1999).  Limitation of motion of 
the knee is covered under DC 5260 and DC 5261.  DC 5260 
pertains to limitation of flexion motion and authorizes 
disability ratings from noncompensable (0 percent) to 30 
percent based on the degree of limitation of flexion.  The 
minimum noncompensable rating applies to flexion limited to 
60 degrees.  In this case, none of the medical evidence from 
1994 to 1997 shows that the veteran's right knee had flexion 
limited to 60 degrees.  The May 1994 VA examination report 
shows flexion to 124 degrees.  Numerous other VA medical 
records from that time period show that flexion was always to 
100 degrees or more.  In fact, no medical evidence at any 
time shows that flexion was limited to as little as 60 
degrees.  Thus, DC 5010-5260 does not provide for a 
compensable disability rating for the right knee.

DC 5261 authorizes a noncompensable rating for extension 
motion limited to 5 degrees and a 10 percent rating for 
extension limited to 10 degrees; higher ratings are 
authorized for more severe limitation of extension motion.  
38 C.F.R. § 4.71a, DC 5261  (1999).  The medical evidence 
from 1994 to 1997, includes a May 1994 VA examination report 
showing that extension was limited to 10 degrees due to a 
bony block-type restriction.  Thereafter, the right knee 
extension was between -5 and -10 degrees.  As such, the Board 
cannot conclude that the veteran's right knee disorder 
involved limitation of extension greater than 10 degrees and 
such limitation would only warrant a 10 percent disability 
rating pursuant to DC 5261 of the Rating Schedule.  A 20 
percent rating requires limitation to 15 degrees, Id., which 
is not shown by any evidence.

In addition to clinical findings, the Board must consider any 
functional limitations in its determination of a proper 
rating.  See DeLuca v. Brown, supra.  Here, the medical 
evidence prior to July 13, 1997, shows that the veteran had a 
normal gait and that heel and toe walking was satisfactory.  
He complained of stiffness, pain, and swelling in the knee 
that limited his activities.  He was not able to perform a 
full crouch.  He used a foam knee brace and, occasionally at 
home, a cane.  Overall, the Board finds that he had some 
functional limitation of motion due to pain and stiffness.  
However, in order to warrant a disability rating in excess of 
the 20 percent assigned by the RO under DC 5010-5261, his 
symptoms would have had to most closely reflect a disability 
involving limitation of extension to 20 degrees.  38 C.F.R. 
§ 4.71a, DC 5261  (1999).  His symptoms did not approach that 
level of disability.  As stated above, although he had some 
pain on motion of the knee, he walked satisfactory and had a 
normal gait.  The exhibited right knee dysfunction also did 
not approximate complete ankylosis, flexion limited to 15 
degrees, or nonunion of the tibia and fibula.  38 C.F.R. 
§ 4.71a, DC 5256, 5260, 5262  (1999).  Although his knee did 
have genu recurvatum (hyperextension), such a disability only 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5263  
(1999).

In addition to the 20 percent disability rating under DC 
5010-5261, the RO assigned a separate 10 percent disability 
rating for instability of the knee.  Separate disability 
ratings may only be assigned when "none of the 
symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another condition]."  
Esteban v. Brown, 6 Vet. App. 259, 261  (1994).  The VA's 
General Counsel has issued a precedent opinion in specific 
regard to knee disorders, which is binding on both the RO and 
the Board.  In that opinion, the VA's General Counsel held 
that, although a veteran can be rated separately for 
instability of the knee and arthritis, a separate rating must 
be based upon additional disability.  VAOGCPREC 23-97  (July 
1, 1997); see also VAOGCPREC 9-98  (August 14, 1998).  Here, 
the Board finds that the veteran's right knee had some 
objective evidence of instability.  The May 1994 VA 
examination report indicates complaints of occasional giving-
way of the knee, although objective examination revealed 
stable cruciate and collateral ligaments.  Some of the other 
VA medical records from 1994 to 1997 intermittently report 
some laxity of the right knee with a positive anterior drawer 
sign, although others still indicate that his knee was 
stable.  In June 1996, knee laxity was noted, but was 
described as "slight."  During his March 1995 personal 
hearing, the veteran testified that he did not know of any 
right knee instability.  Overall, the Board concludes that 
the veteran's right knee involved some instability from 
January 1994 to July 1997.  However, that instability was 
only intermittent and was mild in nature.  Pursuant to DC 
5257, a 10 percent disability rating is warranted for slight 
subluxation or lateral instability.  A higher rating requires 
moderate or severe subluxation or instability.  38 C.F.R. 
§ 4.71a, DC 5257  (1999).  That level of disability is not 
shown by the medical evidence of record, nor by the veteran's 
own testimony.  Therefore, the Board concludes that a rating 
in excess of 10 percent was not warranted at any time from 
January 18, 1994, to July 13, 1997, based on instability of 
the right knee.

The Board notes that the veteran underwent surgical meniscus 
excision of his right knee in service.  As such, DC 5259 
would be an appropriate DC under which to rate his right knee 
disorder, pertaining to removal of semilunar cartilage.  
38 C.F.R. § 4.71a, DC 5259  (1999).  However, DC 5259 
provides for a maximum 10 percent disability rating.  Id.  
Thus, clearly, a schedular rating in excess of 30 percent is 
not available under that code.

After careful review of the entire claims file, the Board 
finds that, from January 18, 1994, to July 13, 1997, the 
veteran's right knee disorder was most appropriately rated 
pursuant to DC 5010-5261 of the Rating Schedule, with a 
separate disability rating pursuant to DC 5257.  It finds 
that no more than a 10 percent rating was warranted under DC 
5257 and no more than a 20 percent rating was warranted under 
DC 5010-5261 (even considering the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59).  There is no basis for a combined 
disability rating in excess of 30 percent under DC 5010-5261, 
DC 5257, or any other code in the Rating Schedule.  The 
evidence regarding this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991).

(ii)  July 14, 1997, to September 1, 1998

The RO granted the veteran a temporary total disability 
rating for post-operative convalescence from July 14, 1997, 
to September 1, 1997.  See 38 C.F.R. § 4.30  (1999).  
Thereafter, the veteran was assigned a total schedular 
disability rating from September 1, 1997, to September 1, 
1998, pursuant to DC 5055.  See 38 C.F.R. § 4.71a, DC 5055  
(1999).

DC 5055 specifically covers knee disabilities involving 
prosthetic knee replacement.  38 C.F.R. § 4.71a, DC 5055  
(1999).  It authorizes a 100 percent disability rating for 1 
year following implantation of the prosthesis, to commence 
after a 1 month period of convalescence under § 4.30.  Id., 
note (2).

It is clear that a 100 percent total disability rating for 
the veteran's right knee disorder was not warranted prior to 
July 14, 1997, nor beyond September 1, 1998.  DC 5055 
provides for a schedular total disability rating for 1 year 
following 1 month of convalescence.  38 C.F.R. § 4.71a, DC 
5055  (1999).  Application of this provision provides the 
basis for the veteran's total disability rating through 
September 1, 1998.  The law specifically states that the 1-
year time period for a schedular total rating under DC 5055 
commences after 1 month of convalescence.  Therefore, there 
is no legal basis for a total disability rating beyond 
September 1, 1998.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim has to 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

(iii)  On and after September 1, 1998

Effective September 1, 1998, the RO rated the veteran's right 
knee disability as 30 percent disabling pursuant to DC 5055 
of the Rating Schedule.  Because the veteran's disability 
involves a prosthetic knee replacement, the Board finds that 
continued use of that DC is appropriate.  It allows for a 60 
percent disability rating for knee replacement with chronic 
residuals consisting of severe painful motion or weakness.  
Intermediate degrees of residuals weakness, pain, or 
limitation of motion are to be rated by analogy to DCs 5256, 
5261, or 5262.  A minimum 30 percent rating is to be 
assigned.  38 C.F.R. § 4.71a, DC 5055  (1999).

In this case, the medical evidence dated on and after 
September 1998 shows that the veteran's prosthetic right knee 
was in satisfactory position.  He was pain-free, stable, and 
with a symmetrical gait.  Range of motion was -5 to 110 
degrees.  The only noted manifestations were some small 
effusion and soft tissue swelling.  His right leg was also 
slightly longer than his left.  Overall, he was "doing 
well."  According to the July 1999 VA examination report, 
the right knee had no pain.  The only noted symptom was 
slight valgus angulation when walking.  The veteran had 
difficulty walking, but that was due to claudication of the 
leg.  Even the veteran, in May 2000, testified that his right 
knee condition had improved since his surgery.  Complaints 
were of an occasional giving-way sensation and pain on 
motion.

From the above evidence, the Board finds that the assignment 
of a 30 percent disability rating for the veteran's right 
knee disability from September 1, 1998, is appropriate.  The 
evidence does not support the conclusion that his right knee 
has chronic, severe pain or weakness.  Weakness is not 
claimed by the veteran or noted in the medical evidence.  
Pain in the knee is present, but only occasionally and of a 
mild nature.  This degree of disability warrants no more than 
a 30 percent disability rating under DC 5055.  38 C.F.R. 
§ 4.71a, DC 5055  (1999).

While the veteran's disability may alternately be rated by 
analogy under DC 5256, 5261, or 5262, none of these DCs 
provide for a disability rating in excess of 30 percent in 
this case.  DC 5256 is inapplicable because the veteran's 
right knee is not ankylosed, nor does his functional 
impairment reflect the nature of such a disability.  DC 5261 
provides no basis for a higher rating because no evidence 
suggests that his right knee has extension motion 
approximates 30 degrees or more.  Instead, the evidence shows 
nearly full extension.  Finally, DC 5262 is inapplicable 
because there is no evidence of nonunion of the tibia and 
fibula with loose motion requiring use of a brace.  38 C.F.R. 
§ 4.71a, DC 5256, 5261, 5262  (1999).

IV.  Conclusion

Overall, the Board finds that the veteran's right knee 
disorder does not warrant an increased disability rating at 
any time since the initial grant of entitlement to service 
connection, even temporarily.  See Fenderson v. West, 12 Vet. 
App. 119  (1999).  It finds no diagnostic code for knee 
disabilities under the Rating Schedule, and no functional 
effects, that would entitle the veteran to a rating in excess 
of 30 percent at any time since January 18, 1994.  It also 
finds no provision of law authorizing a total disability 
rating prior to July 14, 1997, or beyond September 1, 1998.  
The Board concludes that the evidence regarding this issue is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).


ORDER

Entitlement to an increased original disability rating for a 
service-connected right knee disorder, status post total knee 
replacement, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

